DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the vertical direction”, "the circumferential direction", “the axial direction”, and “the radial direction”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the vertical direction”, “each of the first to nth segments”, "the circumferential direction", “the axial direction”, and “the radial direction”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the vertical direction”, "the circumferential direction", “the axial direction”, and “the radial direction”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 6,625,952  hereinafter Chudy) in view of Yuyama et al. (US 8,041,102 – hereinafter Yuyama-102) and Yuyama et al. (US 7,360,668 – hereinafter Yuuyama-668).
Re Claims 1:



Yuyama-102 teaches a drive unit (317 and/or motor) configured to rotate a drum about a center line (see Fig. 2); and a control unit configured to control the drive unit, an input unit (see Fig. 69) being configured to receive an instruction for selecting one of the first to nth segments, and the control unit being configured to cause the drive unit to operate so as to locate the selected segment at the cleaning position on the basis of the instruction for selecting one of a first to nth segments (see Figs. 1-72 and col. 20 lines 20-30).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102 to allow complete control of a device from an input unit for maintenance reasons and ease of usage.

Yuyama-668 teaches a passage (29) being cleanable (see Fig. 27B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102 and Yuyam-668 to maintain a device in a hygienic manner. 
Further, Chudy-Fig. 12 teaches an axial passage, and when each of a first to nth segments located at a cleaning position is drawn out from an opening (see Fig. 12). 

Further, Chudy-Fig. 12 teaches an axial passage, and when each of a first to nth segments located at a cleaning position is drawn out from an opening (see Fig. 12). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102, Yuyam-668 and Chudy-Fig. 12 to allow for access to the axial passage for maintenance reasons using an alternative design choice rotational axis for a given type of housing as preferred by one of ordinary skill in the art.


Re Claims 2 and 6:
Chudy discloses a housing (4) (see Fig 3); a drum (near 18) that has a cylindrical shape and is arranged in the housing (4) around a center line extending in the vertical direction (see Fig. 3); and a control unit (controller – see col. 9 lines 54-59); the housing being provided with an opening, and a cleaning position (interchangeable position) (see col. 9 line 59 to col. 10 line 21 – opening is where operator is capable of removing the cassettes and returning the cassettes)  being provided close to the opening (see col. 9 line 59 to col. 10 line 21), each of the first to nth segments (n is an integer of 3 or more) 


Yuyama-102 teaches a drive unit (317 and/or motor) configured to rotate a drum about a center line (see Fig. 2); and a control unit configured to control the drive unit, wherein n is an integer of 3 or more, when rotating the first segment located at the cleaning position so as to locate the nth segment at the cleaning position or rotating the nth 

Yuyama-668 teaches a passage (29) being cleanable (see Fig. 27B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102 and Yuyam-668 to maintain a device in a hygienic manner. 
Further, Chudy-Fig. 12 teaches an axial passage, and when each of a first to nth segments located at a cleaning position is drawn out from an opening (see Fig. 12). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102, Yuyam-668 and Chudy-Fig. 12 to allow for access to the axial passage for maintenance reasons using an alternative design choice rotational axis for a given type of housing as preferred by one of ordinary skill in the art.





Re Claims 3 and 7:
Yuyama discloses wherein the control unit, when activated, causes the drive unit to perform an initial operation (movement), the initial operation is ended when the first segment or the nth segment is located at the cleaning position (see col. 20 lines 20-30) (Examiner notes that the control unit is controlled by input which makes the device capable of locating segments one by one sequentially).



Re Claims 5 and 8:
Chudy discloses a housing (4) (see Fig 3); a drum (near 18) that has a cylindrical shape and is arranged in the housing (4) around a center line extending in the vertical direction (see Fig. 3); an input unit (touch panel - see col. 9 lines 54-59) configured to receive an 


Yuyama-102 teaches a drive unit (317 and/or motor) configured to rotate a drum about a center line (see Fig. 2); and a control unit configured to control the drive unit, and  when rotating the first segment located at the cleaning position so as to locate the nth segment at the cleaning position or rotating the nth segment located at the cleaning position so as to locate the first segment at the cleaning position, the second segment is firstly rotated to pass the cleaning position, the input unit (see fig. 69) is configured to receive an instruction for selecting a first mode (corresponding location), when the instruction for selecting the first mode is received by the input unit, the control unit causes the drive unit to operate so as to locate the first segment or the nth segment at the cleaning position (see Figs. 1-72 and col. 7 lines 13-39, col. 8 lines 23-33, col. 11 line 63 to col. 12 line 3, and col. 20 lines 20-30).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102 to allow complete control of a device from an input unit for maintenance reasons and ease of usage.

Yuyama-668 teaches a passage (29) being cleanable (see Fig. 27B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of 
Further, Chudy-Fig. 12 teaches an axial passage, and when each of a first to nth segments located at a cleaning position is drawn out from an opening (see Fig. 12). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102, Yuyam-668 and Chudy-Fig. 12 to allow for access to the axial passage for maintenance reasons using an alternative design choice rotational axis for a given type of housing as preferred by one of ordinary skill in the art.

Further, Chudy-Fig. 12 teaches an axial passage, and when each of a first to nth segments located at a cleaning position is drawn out from an opening (see Fig. 12). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chudy with that of Yuyama-102, Yuyam-668 and Chudy-Fig. 12 to allow for access to the axial passage for maintenance reasons using an alternative design choice rotational axis for a given type of housing as preferred by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651